*444
By the Court.

Lumpkin, J.
delivering the opinion.
[1.] All the objections urged against the relief prayed for, in this bill, may be reduced to one—and that is, that Equity has no jurisdiction.
Here is a trust fund, to be administered by the executor of ■the will, for the benefit of the creditors of the estate of General Watson. The executor is an officer of the Ordinary, and accountable to that tribunal, for his conduct. And to authorize ■ a Court of Chancery to interpose, requires a strong case. Does the bill filed-by the creditors, contain such charges as to justify the exercise of the extraordinary power which it invokes ?
Now,, if it could be shown that it was competent for the Ordinary, or any other Common Law Court, to protect the fund, the loss of which is menaced, the complainants would be remitted to that forum. But counsel for the defendant in error, ■ have wholly failed to suggest any means by which this could ■'.be done. None has occurred to this Court. True, the Ordi- ■ nary can compel an insolvent executor, who is likely to waste or mismanage an estate, to give security. But the- party in default must first be cited, and thirty days must necessarily intervene, before the Court can-act. In the meantime, however’, the mischief has been done; the fund has been squandered by the irresponsible representative. In every case, to make the remedy, by injunction, effectual, it must be moulded according to the exigency of the particular facts.
Here, the executor who is seeking to get the possession of this fund, resides out of the State. He is utterly insolvent, as the bill alleges. Jurisdiction cannot be acquired over his person, under the bill, for he cannot be personally served. Should he be allowed to obtain this advantage, by prosecuting his suit at Law, in this State, while he refuses, voluntarily, to submit himself to its Equity jurisdiction, in relation to the same cause, and the same subject-matter?
Did Mr. Walker live within our limits, he could be reached and restrained, in relation to this fund. Residing, as he does, *445abroad, does courtesy require that he should occupy any better situation? We must love our neighbors as, not better, than ourselves.
We think the Court of Chancery, by its process of injunction, should compel him to abide by the same measure of justice which would be meted out to him, were he a citizen of the State. This is equality—and equality is equity.